Citation Nr: 1419449	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-22 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from May 2, 2005?
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Hartford, Connecticut.  

In December 2012, the Board, in pertinent part, denied entitlement to a rating in excess of 70 percent for posttraumatic stress disorder for the period beginning May 2, 2005, and granted entitlement to a total disability rating, effective January 21, 2009.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In April 2013, the Court entered an Order granting a Joint Motion for Remand, remanding the issues listed on the first page of this decision.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since May 2, 2005, the Veteran's PTSD has been manifested by total occupational impairment.  




CONCLUSION OF LAW

Since May 2, 2005, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this case, as service connection, an initial rating, and an effective date have been assigned for the Veteran's PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As for the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, VA notified the Veteran in April and July 2009 correspondence of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claims were readjudicated in May and September 2010 statements of the case.  Although additional medical evidence was submitted after these statements of the case, in March 2011 and April 2012 correspondence, the Veteran waived his right to have this evidence reviewed in the first instance by the RO. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In November 2007, the Veteran testified during a hearing before a Decision Review Officer; a transcript of that hearing is of record.  In March 2011, he testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  
In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Posttraumatic Stress Disorder

Under the General Rating Formula for Mental Disorders, a 70 percent rating for psychiatric disabilities is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  
 
The use of the phrase "such symptoms as" in the identified criteria, followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran's disorder, and the effect of those symptoms on the claimant's social and industrial adaptability.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).
 
In determining the appropriate evaluation of the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers throughout the course of this appeal will be discussed.  A Global Assessment of Functioning score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (Fourth Edition) at 44-47.  A Global Assessment of Functioning score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A Global Assessment of Functioning score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  A Global Assessment of Functioning score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In a May 2, 2005 VA treatment record the Veteran was noted to have quit his job five years prior due to frequent and intense panic attacks that occurred twice daily.  He complained of continued panic attacks, anxiety, difficulty sleeping, flashbacks, and an inability to control his temper.  The appellant reported that his last violent interaction had been six to eight weeks prior and he might have broken one of the person's bones.  He distrusted most people, and only reported two friends from his time in the Air Force.  He stated he experienced the olfactory hallucination of jet fuel before arriving at an airport.  He denied homicidal ideation.   He reported that he had been engaged several times but the relationships failed.  Describing his symptoms, he became anxious and tearful.  He was assigned a global assessment of functioning score of 50.

In a May 26, 2005 VA treatment record the Veteran denied suicidal or homicidal plans or ideas.  He was oriented, well groomed, and had normal speech.  His mood was depressed, and affect was sad and tearful.  Thoughts were organized, relevant, and logical.  There were no delusions or hallucinations.  Memory, concentration, and attention were grossly intact.  Insight and judgment were fair.  The Veteran reported being unable to handle crowds and conflicts.  He isolated himself.  

In VA treatment records of August and December 2005, the Veteran was oriented, well groomed, and had normal speech.  His mood was depressed without suicidal or homicidal ideas or plans.  His affect was calm and pleasant.  His thoughts were organized, relevant, and logical.  There were no delusions or hallucinations.  Memory, concentration, and attention were grossly intact.  Insight and judgment were fair.

In VA treatment records of February and April 2006, the symptomatology documented in the August and December 2005 treatment notes was duplicated, although the Veteran's affect was anxious and sad.  It was further noted that the Veteran was participating in a support group at his church. 

In a VA treatment record of June 2006, the Veteran complained of generalized anxiety with a sense of constant agitation and irritation.  His mood was depressed, anxious, labile, and irritable.  His PTSD symptoms were noted to be moderate.  He struggled to do household chores, and was worried and exhausted.  The examiner opined that the appellant was unable to work even for a few hours or to find a job.  Indeed, the examiner opined that the appellant was too sick to work.  He was oriented, groomed, and had normal speech.  His thoughts were organized, relevant, and logical.  There were no delusions, hallucinations, or problems with memory, concentration, attention, insight, or judgment.

In a November 2007 private treatment record, the Veteran's physician noted that the appellant suffered from depression and difficulty with anger management.  She noted prescribing Citalopram, an antidepressant, for these symptoms.  

In a lay statement of November 2007, the Veteran's wife noted he suffered from panic attacks, outbursts of anger, and social isolation.  She reported needing to make sure he got out of bed and ate with his medication.  She stated that on one occasion, the Veteran almost caught the house on fire while trying to cook.

In a November 2007 buddy statement, H.R. stated that the Veteran complained of stomach pain, nightmares and night sweats, and had fits of anger and rage.  

In an August 2008 VA treatment the Veteran was noted to be cooperative, alert, and oriented.  The appellant reported impaired concentration.  The examiner opined that the Veteran had a very constricted affect, and a depressed, irritable, and angry mood.  His speech was normal, his insight was fair, and his judgment was fair to poor.  An impaired short term memory was noted.  No problems with thought processes were noted, and no delusions or hallucinations were found.  There was no suicidal or homicidal ideation.  There was impaired impulse control.  The Veteran was assigned a global assessment of functioning score of 46.

In a VA mental impairment questionnaire of September 2008, the Veteran's treating VA provider listed the Veteran's PTSD symptoms as irritability, temper outbursts, depression, tearfulness, nightmares, impaired short term memory, guardedness, mistrust of others, impulse control problems, and poor judgment and impaired concentration.  His abilities to understand and remember instructions, and carry out instructions were opined to be seriously limited by not precluded.  His ability to interact with the general public was precluded.  He had extreme difficulties in maintaining social functioning.  The Veteran was assigned a global assessment of functioning score of 46.

In a January 2009 VA treatment record the Veteran was noted to complain of low energy, irritability, and decreased motivation.  His blow-ups were better.  He was prescribed Wellbutrin, in addition to Citalopram and Trileptal.

In a June 2009 VA treatment record the Veteran was noted to have experienced more angry outbursts, and to have broken his daughter's computer out of frustration while trying to fix it for her.  He reported being moody, depressed, negative, tearful, loud, and argumentative.  

In an August 2009, physician's certification report, the Veteran's condition was characterized as very severe.  He had very impaired interpersonal interactions.  He was depressed, angry, and argumentative.  He was assigned a global assessment of functioning score of 46.  The examiner determined that the Veteran's symptoms prevented him from working and earning money indefinitely in any capacity in any field of work.

In an August 2009 Social Security decision it was determined that beginning August 15, 2008, the date of the VA treatment record noted above, the severity of the Veteran's psychiatric impairments rendered him disabled.  The Social Security Administration noted that as of that date, the Veteran had developed extreme difficulties in maintaining social functioning and was unable to meet the competitive demands of work.

At a September 2009 VA examination the Veteran had a history of impulsive anger.  The Veteran's affect was constricted, with significant distress and tearfulness.  He reported some avoidance symptoms, including social avoidance and isolation.  He also reported significant arousal symptoms, including anger and frustrations that at times resulted in breaking and smashing things, though such symptoms were improved with medications.  He acknowledged that his wife was about to leave him.  His thought processes were logical and organized, and his mood was generally satisfactory.  The Veteran had no hallucinations or delusions, and no suicidal or homicidal ideation.  He had intermittent sleep disturbance, excess worry, panic attacks, and gastrointestinal distress associated with anxiety.  He self-reported memory and concentration problems.  His insight was fair and judgment was good.  He was assigned a global assessment of functioning score of 50-55.  His highest global assessment of functioning score in the prior year was 55-60.  

The examiner opined that the appellant's anxiety disorder itself was not disabling when viewed alone, but noted problems regarding employment.  Specifically, after the Veteran stopped working eight or nine years prior, he had tried unsuccessfully to work on other occasions.  One friend who was an electrician helped him, but the appellant had difficulty maintaining the persistence and pace necessary to keep up with the tasks assigned.  More recently, the Veteran had worked approximately two months prior to the examination, helping a friend run a business, but due to a conflict between him and his friend, the work only lasted about three days.  The Veteran remained active with his daughter, and was very active with his church, including attending services and doing volunteer work.  The examiner found that the appellant's impairment was mild to moderate in severity, and that the exact circumstances for his inability to secure and maintain employment were unclear, although his PTSD was a contributing factor.

In a February 2011 VA report the Veteran was noted to have significant and severe interpersonal irritability.  He reported snapping easily, problems with road rage, nightmares, flashbacks, and needing to avoid people and crowds.  A past incident was noted in which the Veteran tried to return a defective lawnmower battery to a Sears store, and lost control when the clerk would not accept the return.  He smashed the battery and left the store.  He heard sirens several minutes later and ran into the woods, where he hid for three hours.  He and his wife were recently divorced.  He reported being prescribed Tegretol, Wellbutrin, and Ambien.  In the past he had been prescribed Prozac, Effexor, Lexapro, Seroquel, Risperdal, Ativan, Citalopram, and Trileptal, with only a partial response to any drug treatment.  The examiner opined that the Veteran was unemployable due to the severity of his PTSD, especially his irritability and inability to tolerate others.

In March 2012, the Social Security Administration entered a new decision, finding that the Veteran had been disabled since May 1, 2005.  

The Board has considered the totality of the Veteran's symptoms, and the effect of those symptoms on his social and occupational spheres.  See Mauerhan, 16 Vet. App. at 442.  Most importantly, the Board has considered the effects of the disability on the appellant's occupational functioning.  Here the Veteran's newly acquired Social Security records clearly show that posttraumatic stress disorder alone has prevented the appellant from working since May 2005.  While there is evidence to the contrary, see, e.g., the September 2009 VA opinion, the evidence is at least in equipoise as to whether the Veteran's posttraumatic stress disorder alone has caused total occupational impairment throughout the period since May 2, 2005.  Cf. the 2012 Social Security finding with the February 2011 opinion offered by the Veteran's treating psychiatrist.  Hence, resolving reasonable doubt in the appellant's favor, the Board will assign a 100 percent scheduler evaluation from that date.


ORDER

Entitlement to a 100 percent rating for posttraumatic stress disorder for the period beginning May 2, 2005, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims held that in certain circumstances a veteran may pursue a claim for a total disability evaluation based on individual unemployability due to service connected disorders even if that veteran is already in receipt of a 100 percent scheduler rating.  Given the Bradley decision, given the fact that the appellant is service connected for other disorders, and the fact that a 100 percent scheduler rating is only in effect from May 2, 2005, further development to be in order.  

In this regard, the Veteran has presented evidence of unemployability that began in 2001.  Prior to May 2, 2005, the Veteran did not meet the schedular criteria for consideration of entitlement to a total disability evaluation on a schedular basis.  See 38 C.F.R. § 4.16(a).  He may warrant a total disability evaluation on an extraschedular basis, but the Board cannot make such a determination in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (providing that the Board cannot consider entitlement to a total disability evaluation due to individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted).  The claim must therefore be remanded for such a referral.

Accordingly, the case is REMANDED for the following action:

1.  After all appropriate development, review any additional evidence and readjudicate the issue of entitlement to a total disability evaluation due to individual unemployability, to include, but not limited to the period prior to May 2, 2005, including consideration of whether referral to the Director of the Compensation Service for extraschedular consideration is warranted.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


